          Case 5:19-cv-00903-G Document 31 Filed 02/06/20 Page 1 of 3



                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

              STATUS AND SCHEDULING CONFERENCE DOCKET
                                reset to
                       FRIDAY, FEBRUARY 14, 2020


NOTICE TO COUNSEL:

The status and scheduling conference will be held in Judge Goodwin’s chambers, Room
3108, William J. Holloway, Jr. United States Courthouse, 200 NW 4th Street, Oklahoma
City, Oklahoma.

Compliance with Federal Rules of Civil Procedure 16, 26(a)(1), and 26(f) and Local Civil
Rule 16.1 (W.D. Okla.) will be strictly enforced.

Lead trial counsel shall participate in the status conference. Failure of lead counsel to
appear will prevent counsel from participating at trial.

Counsel whose offices are outside the Western District of Oklahoma and pro se parties
who reside outside that District may attend the conference by telephone, provided that
appropriate arrangements are made at least 24 hours in advance by contacting Judge
Goodwin’s Courtroom Deputy at (405) 609-5015.

The parties are advised that in appropriate cases, the Court may determine that a conference
is unnecessary and may strike the conference and enter a scheduling order based on the
information provided in the parties’ Joint Status Report and Discovery Plan.

Please note that a valid photo identification is required to enter the Courthouse.
       Case 5:19-cv-00903-G Document 31 Filed 02/06/20 Page 2 of 3

10:00 a.m.
CIV-19-1033-G     Teddy Miller and Eddie Miller Robyn G. Price
                                                Ryan E. Price

                  v.

                  EOG Resources, Inc.          J. Todd Woolery
                                               Patrick L Stein
                                               Mackenzie L. Smith
10:20 a.m.
CIV-19-0888-G     Great American Insurance     Matthew S. McLean
                  Group

                  v.

                  Bergey Windpower Company, William R. Dill
                  LLC                       Benjamin H. Odom
                                            Michael W. Ridgeway
10:40 a.m.
CIV-19-0903-G     Patrick Roth                 Eric D. Cotton
                                               Solomon M. Radner
                  v.

                  Oklahoma City                Richard C. Smith
                                               Dustin W. Parris
                                               Mary K. Goff
                                               Sherri R. Katz
                  -and-

                  John Ricketts                Ambre C. Gooch
                                               Stacey Haws Felkner
11:00 a.m.
CIV-19-0623-G     Keanna R. Cockfield           Nkem Amadi House , Sr.

                  v.

                  Town of Valley Brook         Ambre C. Gooch
       Case 5:19-cv-00903-G Document 31 Filed 02/06/20 Page 3 of 3



1:30 p.m.
CIV-18-0830-G     United States of America      Erin R. Hines
                                                Gretchen E. Nygaard
                  v.

                  Harimau Oil and Gas           Jeffery D. Trevillion, Jr.
                  Consulting, LLC               Richard H. Foster

                  -and-

                  Access Oilfield Consulting,   Peter L. Scimeca
                  LLP
